Title: From John Adams to Joseph Palmer, 2 April 1776
From: Adams, John
To: Palmer, Joseph


     
      Dear Sir
      Philadelphia April 2d. 1776
     
     This will go by my worthy Brother Dana who, is returned, as he went a very good Whigg and much more abundantly.
     I hope he will be appointed a Judge or Attorney General immediately, as he is extreamly well qualified for Either.
     Since my return to this Place, I have lived in tolerable good Humour with our old Friend, notwithstanding the rash Anger he expressed in certain Letters.
     I have had two Conversations between him and me concerning his seat upon a certain Bench. He has not said positively, but perhaps, if the Place should be left open till his Return, which probably will not be very long for a Visit at least, he may be induced to accept. For my own Part I wish he might. I have ever lived in Friendship with him, untill in the Month of August last he was pleased to quarrell with me, chiefly on Account of some Important Points of Rank, I suppose. But these Seem to be blown over.
     The Evacuation of Boston is a great Event, and if wisely improved will be a decisive one. But We must fortify the Harbour. I must intreat you to let me know, with what Quantities of Powder you are likely to be Supplied and what Cannon you have, or can get, or what you want.
     Perhaps We might obtain Some assistance from the Continent in fortifying that Harbour, if We knew what assistance you would want. Let us know and We will try.
     The Tories, I think will never loose sight of that Town if they can possibly prevail on the Ministry to set on foot another Expedition against it, they will. They will pursue it with a Bitterness and Severity, inexpressible.
     Fortify, Fortify, and never let them get in again.
     
     We continue Still between Hawk and Buzzard. Some People, yet expect Commissioners, to treat with Congress—and to offer a Chart blanc. All declare if they do not come impowered to treat with Us, and grant Us our Bill of Rights, in every Iota, they will hesitate no longer.
     I wish I could enter into an unreserved Detail. But I dare not. I think We shall do pretty well. The Conventions are now about meeting every where, and We expect Assistance from them. In great Haste Adieu.
     Pray let Us know how much Powder you have furnished to the Continental Army, from the Magazines of the Province, or of Town stocks. Because if We know how much, We would endeavour to have it reimbursed to you.
     We must get those Town Stocks replaced and the Colonial Magazine refurnished.
     
      John Adams
     
    